Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The Amendment filed 08/31/2022 has been entered. Claims 1-9 are currently pending in this application. 
Applicant’s arguments, see Pages 4-8, filed 08/31/2022, with respect to the rejection(s) of claim(s) 1-9 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2015/0070633) in view of Liu (US 2021/0191193).
Regarding claim 1, Miyazaki teaches an imaging device (Fig. 7 and Fig. 1-4, [0057-0062, 0018-0049]) comprising: 
a dimming element (the element corresponding to the pixels PX at a specific portion of the active area ACT in Fig. 1, [0019], since the liquid crystals within each pixel PX can be rotated and controlled by the electric field formed by the pixel electrode and common electrode, the element corresponding to the pixels PX is a dimming element), the dimming element (the element corresponding to the pixels PX at the specific portion of the active area ACT in Fig. 1, [0019]) comprising an array substrate (AR/10 in Fig. 2 and 7, [0019]) having a lower electrode (the PE of the pixels PX at the specific portion of the active area ACT in Fig. 1-2 and 7, [0020]), a counter substrate CT/30 in Fig. 2 and 7, [0019]) having an upper electrode (the CE of the pixels PX on the counter substrate CT at the specific portion of the active area ACT in Fig. 1-2 and 7, [0020]), and a liquid crystal layer (LQ in Fig. 2, [0019]) between the array substrate and the counter substrate (Fig. 2), 
a pair of waveplates (R1 included in OD1 and R2 included in OD2 in Fig. 2-3 and 7, [0033-0034]) sandwiching the array substrate (AR/10 in Fig. 2 and 7, [0019]) and the counter substrate (CT/30 in Fig. 2 and 7, [0019]); 
a pair of linear polarizing plates (PL1 included in OD1 and PL2 included in OD2 in Fig. 2-3 and 7, [0033-0034]) sandwiching the pair of waveplates (R1 included in OD1 and R2 included in OD2 in Fig. 2-3 and 7, [0033-0034]); 
a plurality of pixels (the pixels PX surrounding the specific portion of the active area ACT in Fig. 1-2) in a display region (Fig. 1) surrounding the dimming element (the element corresponding to the pixels PX at the specific portion of the active area ACT in Fig. 1, [0019]); and 
color filters (32 in Fig. 2, [0026]) in the plurality of pixels (the pixels PX surrounding the specific portion of the active area ACT in Fig. 1-2). 
Miyazaki does not teach that the imaging device comprising an image sensor; the dimming element above the image sensor; and the color filters are not placed in the dimming element.
Liu teaches that (Fig. 2-4, [0014-0015, 0023-0025, 0035-0047]) the imaging device (Fig. 2-4, [0035-0047]) comprising an image sensor (270 in Fig. 2, [0038, 0041]); the dimming element (the element corresponding to the 211b/211a within the sensing area B in Fig. 2-4) above the image sensor (270 in Fig. 2, [0038, 0041]), and the color filters (212a in Fig. 2, [0036, 0039, 0047]) are not placed (Fig. 2, [0036, 0039, 0047]) in the dimming element (the element corresponding to the 211b/211a within the sensing area B in Fig. 2-4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu for the system of Miyazaki such that in the system of Miyazaki, the imaging device comprising an image sensor; the dimming element above the image sensor; and the color filters are not placed in the dimming element. The motivation is to provide a liquid crystal display device including a sensor disposed in a visible area of a liquid crystal display panel; when the liquid crystal display device is in a power-off state, a user cannot see the sensor disposed under a liquid crystal panel from outside, and when the liquid crystal display device is in a power-on state, the user can see the sensor disposed under the liquid crystal panel from outside (Liu, [0010]).
Regarding claim 2, Miyazaki also teaches that the pair of waveplates (R1 included in OD1 and R2 included in OD2 in Fig. 2-3 and 7, [0033-0034]) is a pair of λ/4 waveplates ([0033-0034]).
Regarding claim 3, Miyazaki also teaches that transmission axes of the pair of linear polarizing plates (PL1 included in OD1 and PL2 included in OD2 in Fig. 2-3 and 7, [0033-0034]) orthogonally intersect each other (Fig. 3, [0035]), and slow axes of the pair of λ/4 waveplates (R1 included in OD1 and R2 included in OD2 in Fig. 2-3 and 7, [0033-0034]) orthogonally intersect each other (Fig. 3, [0035]).
Regarding claim 9, Miyazaki teaches that each of the plurality of pixels (the pixels PX surrounding the specific portion of the active area ACT in Fig. 1-2) has a thin film transistor (Fig. 1-2, [0025]) and an electrode (Fig. 1-2) electrically connected to it (Fig. 1-2). Miyazaki does not teach that the dimming element is different in size from each of the plurality of pixels.
Liu teaches that (Fig. 2-4, [0014-0015, 0023-0025, 0035-0047]) the dimming element (the element corresponding to B in Fig. 2-4) is different in size (Fig. 3-4, [0042-0045]) from each of the plurality of pixels (the pixels corresponding to 211b/211a/212a in the area of outside B in Fig. 2-4, [0014-0015, 0023-0025]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu for the system of Miyazaki in view of Liu such that in the system of Miyazaki in view of Liu, the dimming element is different in size from each of the plurality of pixels. The motivation is to provide a liquid crystal display device including a sensor disposed in a visible area of a liquid crystal display panel; when the liquid crystal display device is in a power-off state, a user cannot see the sensor disposed under a liquid crystal panel from outside, and when the liquid crystal display device is in a power-on state, the user can see the sensor disposed under the liquid crystal panel from outside (Liu, [0010]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Liu as applied to claim 1 above, and further in view of Lai (US 2012/0147298).
Regarding claim 4, Miyazaki does not teach that the pair of waveplates is a pair of λ/2 waveplates. 
Lai teaches that (Fig. 6, [0024, 0019]) the pair of waveplates (332 and 334 in Fig. 6, [0024]) is a pair of λ/2 waveplates ([0024]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lai for the system of Miyazaki in view of Liu since this would help to provide a display device to solve the ambient light reflection problem effectively (Lai, [0024, 0006]).
Regarding claim 5, Miyazaki also teaches that transmission axes of the pair of linear polarizing plates (PL1 included in OD1 and PL2 included in OD2 in Fig. 2-3 and 7, [0033-0034]) orthogonally intersect each other (Fig. 3, [0035]). Miyazaki does not teach that slow axes of the pair of λ/2 waveplates orthogonally intersect each other.
Lai teaches that (Fig. 6, [0024, 0019]) slow axes of the pair of λ/2 waveplates (332 and 334 in Fig. 6, [0024]) orthogonally intersect each other ([0024]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lai for the system of Miyazaki in view of Liu and Lai since this would help to provide a display device to solve the ambient light reflection problem effectively (Lai, [0024, 0006]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Liu as applied to claim 1 above, and further in view of Lin (US 2008/0137018).
Regarding claims 6-8, Miyazaki does not teach the following elements. 
Lin teaches the following elements (Fig. 1-4, [0023-0029]):
(Claim 6) each of the lower electrode (213 in Fig. 1-2 and 3, [0029]) and the upper electrode (231 or 233 in Fig. 1-2 and 4, [0029]) has a plurality of slits arranged in a stripe form (Fig. 1-4).
(Claim 7) at least one (Fig. 1-2) of the plurality of slits of the upper electrode (231 in Fig. 1-2 and 4, [0029]) overlaps (Fig. 1-2) with a region (Fig. 1-2) between the adjacent slits (Fig. 1-2) of the lower electrode (213 in Fig. 1-2, [0029]).
(Claim 8) a pitch (Fig. 1-2) of the plurality of lower electrodes (213 in Fig. 1-2, [0029]) and a pitch (Fig. 1-2) of the plurality of upper electrodes (233 in Fig. 1-2 and 4, [0029]) are the same as each other (Fig. 1-2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lin for the system of Miyazaki in view of Liu such that in the system of Miyazaki in view of Liu, 
(Claim 6) each of the lower electrode and the upper electrode has a plurality of slits arranged in a stripe form.
(Claim 7) at least one of the plurality of slits of the upper electrode overlaps with a region between the adjacent slits of the lower electrode.
(Claim 8) a pitch of the plurality of slits of the lower electrode and a pitch of the plurality of slits of the upper electrode are the same as each other.
The motivation is to improve a viewing angle, a degree of chroma and a transmission ratio of the LCD 200 (Lin, [0029]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-11 of U.S. Patent No. 11,221,521 in view of Liu (US 2021/0191193). 
Regarding claim 1, claim 1 of Patent (US 11,221,521) recites an imaging device (line 1) comprising: 
a dimming element (line 6), the dimming element comprising an array substrate having a lower electrode (lines 6-7), a counter substrate having an upper electrode (lines 8-10), and a liquid crystal layer between the array substrate and the counter substrate (lines 4-5 and 7-10), 
a pair of waveplates sandwiching the array substrate and the counter substrate (lines 11-13); and 
a pair of linear polarizing plates sandwiching the pair of waveplates (lines 14-15).
Claim 1 of Patent (US 11,221,521) lacks the imaging device comprising an image sensor; the dimming element above the image sensor; a plurality of pixels in a display region surrounding the dimming element; and color filters in the plurality of pixels, wherein the color filters are not placed in the dimming element.
Liu teaches that (Fig. 2-4, [0014-0015, 0023-0025, 0035-0047]) the imaging device (Fig. 2-4, [0035-0047]) comprising an image sensor (270 in Fig. 2, [0038, 0041]); the dimming element (the element corresponding to the 211b/211a within the sensing area B in Fig. 2-4) above the image sensor (270 in Fig. 2, [0038, 0041]), a plurality of pixels (the pixels corresponding to 211b/211a/212a in the area of outside B in Fig. 2-4, [0014-0015, 0023-0025]) in a display region (the area of outside B in Fig. 2-4) surrounding the dimming element (the element corresponding to the 211b/211a within the sensing area B in Fig. 2-4); and color filters (212a in Fig. 2, [0036, 0039, 0047]) in the plurality of pixels (the pixels corresponding to 211b/211a/212a in the area of outside B in Fig. 2-4, [0014-0015, 0023-0025]), wherein the color filters (212a in Fig. 2, [0036, 0039, 0047]) are not placed (Fig. 2, [0036, 0039, 0047]) in the dimming element (the element corresponding to the 211b/211a within the sensing area B in Fig. 2-4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu for the system of Claim 1 of Patent (US 11,221,521) such that in the system of Claim 1 of Patent (US 11,221,521), the imaging device comprising an image sensor; the dimming element above the image sensor; a plurality of pixels in a display region surrounding the dimming element; and color filters in the plurality of pixels, wherein the color filters are not placed in the dimming element. The motivation is to provide a liquid crystal display device including a sensor disposed in a visible area of a liquid crystal display panel; when the liquid crystal display device is in a power-off state, a user cannot see the sensor disposed under a liquid crystal panel from outside, and when the liquid crystal display device is in a power-on state, the user can see the sensor disposed under the liquid crystal panel from outside (Liu, [0010]).

Regarding claims 2-8, Claim 1 of Patent (US 11,221,521) in view of Liu teaches the imaging device as recited above in claim 1. Claims 5-11 of Patent (US 11,221,521) also recites the claims 2-8 of the instant application, respectively.

Regarding claim 9, Claim 1 of Patent (US 11,221,521) does not teach that the dimming element is different in size from each of the plurality of pixels.
Liu teaches that (Fig. 2-4, [0014-0015, 0023-0025, 0035-0047]) the dimming element (the element corresponding to B in Fig. 2-4) is different in size (Fig. 3-4, [0042-0045]) from each of the plurality of pixels (the pixels corresponding to 211b/211a/212a in the area of outside B in Fig. 2-4, [0014-0015, 0023-0025]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Liu for the system of Claim 1 of Patent (US 11,221,521) in view of Liu such that in the system of Claim 1 of Patent (US 11,221,521) in view of Liu, the dimming element is different in size from each of the plurality of pixels. The motivation is to provide a liquid crystal display device including a sensor disposed in a visible area of a liquid crystal display panel; when the liquid crystal display device is in a power-off state, a user cannot see the sensor disposed under a liquid crystal panel from outside, and when the liquid crystal display device is in a power-on state, the user can see the sensor disposed under the liquid crystal panel from outside (Liu, [0010]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871